Citation Nr: 0024891	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  96-02 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The veteran had active service from March 1942 to August 
1945; he died on November [redacted], 1993.  The appellant 
is the veteran's surviving spouse.  

In February 1993, the appellant filed VA Form 21-534 
(Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child) 
seeking service connection for the cause of the veteran's 
death, a death pension, and accrued benefits based on claims 
pending at the time of the veteran's death.  During the 
pendency of this appeal, the appellant relocated to an area 
in Texas within the jurisdiction of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO).  
Nevertheless, this matter comes to the Board of Veterans' 
Appeals (Board) from a January 1995 rating decision of the 
Chicago RO, of which she was notified by February 17, 1995 
letter, which denied the claims of service connection for the 
cause of the veteran's death and for accrued benefits.  

With respect to the claim of service connection for the cause 
of the veteran's death, the appellant filed a timely notice 
of disagreement (NOD) in August 1995 and, after issuance of 
an October 1995 statement of the case (SOC), a timely 
substantive appeal in December 1995.  She thereby perfected 
an appeal as to that claim.  See 38 C.F.R. § 20.200 (an 
appeal consists of a timely filed written NOD and, after a 
SOC has been furnished, a timely filed substantive appeal); 
38 C.F.R. § 20.302(a) (claimant must file a NOD with a rating 
decision within one year from the date that the RO mails 
notice of the determination; otherwise, that determination 
becomes final); 38 C.F.R. § 20.302(b) (substantive appeal 
must be filed within 60 days from the date the RO mails the 
SOC to the appellant, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later).  

As for the accrued-benefits claim, the appellant filed a 
notice of disagreement in August 1995.  The RO issued to her 
an October 1995 SOC that did not list this claim as an issue 
for appellate review, discuss the reason for the adverse 
decision, or cite the relevant law and regulations.  In 
November 1999 and April 2000 statements, her representative 
argued that she was not provided an opportunity to perfect an 
appeal because the accrued-benefits claim was not addressed 
in the October 1995 SOC.  However, the RO did issue an April 
1999 supplemental SOC setting forth the reasons for the 
denial and the relevant law and regulations.  The cover 
letter to that supplemental SOC informed the appellant that 
she had to respond within 60 days to perfect her appeal.  The 
record does not show that she has provided any communication 
that could be construed as a substantive appeal and the 
representative's November 1999 and April 2000 statements were 
both received by VA more than 60 days after issuance of the 
April 1999 supplemental SOC.  See 38 C.F.R. § 20.202 
(definition of a substantive appeal).  

The Board may address in the first instance the question of 
the timeliness of a substantive appeal and may dismiss an 
appeal in the absence of a timely-filed substantive appeal.  
In doing so, however, it should afford the claimant 
appropriate procedural protections to assure adequate notice 
and opportunity to be heard on the question of timeliness.  
VA O.G.C. Prec. Op. 9-99, slip op. at 10-11 (Aug. 18, 1999).  
VA afforded the appellant the procedural protections in the 
April 1999 supplemental SOC, informing her that she had 60 
days to respond and thereby perfect her appeal.  This 
notification mirrors the procedural protection afforded by 
38 C.F.R. § 20.200; 38 C.F.R. § 20.302(a); 38 C.F.R. 
§ 20.302(b).  Despite the foregoing notice, she did not file 
a timely substantive appeal, perfecting an appeal as to the 
accrued-benefits issue.  Thus, the Board has no jurisdiction 
to consider the accrued-benefits claim.  

With regard to the death-pension claim, the RO did not 
address this issue in the January 1995 rating decision.  It 
did, though, deny the claim in the October 1995 SOC, which 
for purposes of this appeal must be considered a rating 
decision.  The appellant then discussed this issue in the 
December 1995 VA Form 9 (Appeal to the Board of Veterans' 
Appeals), which for purposes of the death-pension claim must 
be considered a NOD.  Thereafter, the RO did not issue a SOC 
on this issue.  As provided at 38 C.F.R. § 20.200, an appeal 
consists of a timely-filed written NOD and, after a SOC has 
been furnished, a timely-filed substantive appeal.  As the RO 
did not issued a SOC as to this issue after the December 1995 
NOD, this procedural anomaly will be addressed in the Remand 
portion of this decision below.  


FINDING OF FACT

No competent evidence has been submitted linking the 
veteran's death to service or to a service-connected 
disability.  


CONCLUSION OF LAW

The claim of service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran died on November [redacted], 1993 at age 68.  The 
death certificate indicated that the immediate cause of death 
was a pulmonary emboli.  No underlying cause of death was noted, 
but coronary artery disease was listed as an other 
significant condition contributing to death, but not 
resulting in an underlying cause of death.  The autopsy 
report described the final pathologic diagnoses as a massive 
pulmonary embolism, moderate pulmonary emphysema and 
congestion, arteriosclerotic heart disease, and history of 
bladder cancer.  At the time of death, service connection was 
established for malaria, rated noncompensable, and dysthymic 
depression, rated 50 percent disabling.  

The appellant contends that she is entitled to VA Dependency 
and Indemnity Compensation (DIC), or service connection for 
the cause of the veteran's death.  She asserts that the 
veteran's death from heart disease was related to his 
service-connected psychiatric disorder.  To be granted 
service connection for the cause of a veteran's death, the 
service-connected disability must be shown to have 
contributed substantially or materially, or that it combined 
to cause death or that it aided or lent assistance to the 
production of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(c).  See also 38 U.S.C.A. §§ 1110, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.307, 3.309 (service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service, or for arteriosclerosis 
and cardiovascular-renal disease manifested to a compensable 
within one year of separation from service).  

The threshold question in any such case is whether the 
appellant has presented evidence of a well-grounded claim, 
one that is plausible, meaning meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  An allegation that a disorder is related to 
service is not sufficient; evidence in support of a claim 
must justify a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  

A well-grounded claim for DIC requires competent medical 
evidence in the record showing an etiological relationship 
between the veteran's cause of death and his period of 
military service.  Darby v. Brown, 10 Vet. App. 243 (1997).  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) (well-grounded claim 
generally requires competent medical evidence of a current 
disability, lay or medical evidence of incurrence or 
aggravation of a disease or injury in service, and competent 
medical evidence linking the two).  See also 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997) 
(claim may also be well grounded if the condition is observed 
in service or during an applicable presumptive period, if 
continuity of symptomatology is demonstrated thereafter, and 
if competent evidence relates the present condition to that 
symptomatology); Jones v. Brown, 7 Vet. App. 134, 137 (1994) 
(secondary service- connection claim requires medical 
evidence to support the alleged causal relationship between 
the service-connected disorder and the disorder for which 
secondary service connection is sought); Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993) (type of evidence required 
depends on issue presented).  If the appellant does not meet 
this burden, VA cannot assist her in development of evidence 
pertinent to the claim.  Morton v. West, 12 Vet. App. 477, 
485 (1999).  

As noted above, the veteran's death was immediately caused by 
a pulmonary emboli and was contributed to by his coronary 
artery disease.  As for the immediate cause of death, the 
record contains no evidence suggesting that the pulmonary 
emboli was related to service or to his service-connected 
disabilities, malaria and dysthymic depression.  Instead, the 
evidence identified other, nonservice-connected causes.  The 
November 1993 autopsy report revealed the pathologist's 
opinion that a pulmonary embolism could result from deep vein 
thrombus.  Since the veteran had a recent history of surgery 
(a cystectomy) and was not actively mobile, the pathologist 
stated that these factors might have contributed to his deep 
vein thrombus and the pulmonary emboli causing death.  
Moreover, a private physician in a January 1995 statement 
implied that bedrest following the surgical procedure caused 
the pulmonary emboli.  The record includes no evidence 
suggesting that the pulmonary embolism was related to service 
or to his service-connected disabilities.  

The appellant alleges that the veteran's heart disease was 
related to his service-connected psychiatric disability.  
Unfortunately, the record provides no evidence to 
substantiate the claim.  The service medical records are 
silent as to any heart abnormality.  The appellant made 
reference to service clinical record entries noting cardiac 
functional disorder, which was later recharacterized as 
combat fatigue, the precursor to the service-connected 
psychiatric disorder.  However, other clinical records, 
including the separation examination in July 1945, reported 
no heart symptomatology.  The lack of any findings of heart 
problems and the near simultaneous recharacterization of 
cardiac functional disorder as a psychiatric disorder 
suggests that this finding of cardiac functional disorder did 
not refer to an initial manifestation of a heart disorder.  

Thereafter, the first notation of heart disease was not 
recorded until a May 1981 VA hospital report, which diagnosed 
coronary artery disease, described a two-year history of 
angina, and noted cardiac catheterization in April 1979.  It 
did not refer to any linkage between these findings and 
service or any psychiatric symptomatology.  VA records in 
1992 and 1993 again discussed the cardiac symptomatology and 
noted a history of surgical intervention dating back to 1979.  
However, none referred to any linkage between these findings 
and service or the service-connected psychiatric disorder.  
The record furthermore includes the treatment records from a 
private facility for the two days immediately prior to his 
death, which also noted the cardiac history but failed to 
link heart disease to service or to a service-connected 
disability.  

In the absence of evidence linking the veteran's heart 
disease, a cause of his death, to service or a service-
connected disability, the appellant has not met her burden of 
submitted competent medical evidence showing an etiological 
relationship between the veteran's cause of death and his 
service or the service-connected psychiatric disorder.  
Darby, 10 Vet. App. at 246.  Therefore, the claim of service 
connection for the cause of the veteran's death is not well 
grounded.  

Another route to DIC benefits involves 38 U.S.C.A. § 1318.  
Such benefits shall be paid to a deceased veteran's surviving 
spouse in the same manner as if the veteran's death were 
service connected, assuming the veteran's death was not 
caused by his or her own willful misconduct, if (1) the 
veteran was continuously rated totally disabled for 10 or 
more years immediately preceding death; (2) the veteran was 
continuously rated totally disabled for five or more years 
immediately preceding death if also so rated at the date of 
discharge; (3) the veteran would have been entitled to 
received such compensation but for clear and unmistakable 
error in previous final RO or Board decisions; or (4) the 
veteran would have been "hypothetically entitled to 
receive" total disability compensation at the time of his 
death but was not receiving it for some reason.  38 C.F.R. 
§ 3.22(a).  See Cole v. West, 13 Vet. App. 268, 278-79 
(1999); Marso v. West, 13 Vet. App. 260, 265-68 (1999); Wingo 
v. West 11, Vet. App. 307, 311-12 (1998); Carpenter v. Gober, 
11 Vet. App. 140, 145 (1998); Green v. Brown, 10 Vet. App. 
111, 118-19 (1997) (creating a new basis for recovery under 
section 1318, allowing appellant to demonstrate that veteran 
could hypothetically have been entitled to receive a 
different decision (ultimately leading to total disability) 
based on then applicable law and the evidence in the claims 
file or in VA custody prior to veteran's death).  

Effective January 21, 2000, VA amended section 3.22(a) and 
added other provisions relevant to this claim.  Those 
amendments simply more specifically defined the phrase 
"entitled to receive."  65 Fed. Reg. 3,388-92 (Jan. 21, 
2000) (to be codified at 38 C.F.R. § 3.22 (2000)).  

Where a law or regulation changes after the claim has been 
filed or before the administrative process has been 
concluded, as is the case here, the version most favorable to 
the appellant applies.  Karnas v. Derwinski, 1 Vet. App. 308, 
311 (1991).  DeSousa v. Gober, 10 Vet. App. 461, 465 (1997) 
(VA must fully adjudicate claim under old and new versions to 
determine which is more favorable).  

In this case, however, the Board need not evaluate the 
appellant's claim in light of both versions of the 
regulation.  As the record currently stands, the veteran was 
not entitled to a 100 percent evaluation for 10 years prior 
to his death or for five or more years after he separated 
from service.  Moreover, the appellant has not alleged with 
any specificity that a prior rating decision contained clear 
and unmistakable error or that the veteran was hypothetically 
entitled to receive a total rating for 10 years prior to his 
death.  See Cole, 13 Vet. App. at 278-79 (appellant must set 
forth with specificity how veteran would have been entitled 
to total rating for 10 years immediately preceding death); 
Marso, 13 Vet. App. 13 Vet. App. at 265-68 (appellant has not 
specifically alleged clear and unmistakable error in a prior 
rating decision).  In the absence of such allegations, she 
has not raised a claim pursuant to either version of 
38 U.S.C.A. § 1318.  

As the claim is not well grounded, VA is under no duty to 
assist the appellant in further development of that aspect of 
the claim.  38 U.S.C.A. § 5107(a); Morton, 12 Vet. App. at 
485.  Although VA is not obligated to assist in the 
development of facts pertinent to the claim, it has an 
obligation to notify her when circumstances put it on notice 
that missing but relevant evidence may or could exist that, 
if true, would make the claim plausible.  38 U.S.C.A. 
§ 5103(a); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  
In this case, however, the appellant has not specifically 
identified any available evidence that has not been submitted 
or obtained that would support a well-grounded claim for the 
matter here at issue.  Thus, VA has satisfied its duty under 
38 U.S.C.A. § 5103(a).  Slater v. Brown, 9 Vet. App. 240 
(1996).  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



REMAND

A statement of the case has not been issued regarding the 
death-pension claim.  Where NOD has been filed without 
subsequent issuance of a SOC, a remand is required to cure 
the procedural defect.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Thus, the case is REMANDED for the following development:

The RO should provide a SOC to the 
appellant and her representative 
addressing the death-pension issue.  The 
SOC should include all relevant law and 
regulations pertaining to the claim.  
Reasons and bases for the denial also 
should be included.  The appellant must 
be advised of the time limit in which he 
may file a substantive appeal.  38 C.F.R. 
§ 20.302(b).  Then, only if an appeal is 
perfected, should these issues be 
returned to the Board for further review.  

The appellant is entitled to compliance by the RO with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 
268, 270-71 (1998).  

The appellant has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 



